Citation Nr: 0529378	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  98-03 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for dysthymia and a 
personality disorder, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for a headache 
disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by joint pain, stiffness, and numbness, to include 
as due to an undiagnosed illness.

4.  Entitlement to service connection for a sleep disorder, 
to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a disability 
manifested by fatigue, to include as due to an undiagnosed 
illness.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to March 
1986 and from September 1990 to May 1991.  During his second 
period of active duty, he served in Southwest Asia from 
November 1990 until April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The veteran testified at a Board hearing 
at the RO in May 2003.  This matter was previously before the 
Board and was remanded in October 2003.




FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran's complaints of dysthymia, a personality disorder, 
headaches, joint pain, stiffness, and numbness, a sleep 
disorder, and fatigue cannot be attributed to any known 
clinical diagnosis.

2.  Dysthymia was not manifested during the veteran's active 
duty service or for many years after separation from service, 
nor is dysthymia otherwise related to such service.

3.  Personality disorders are not disabilities for VA 
compensation purposes.  

4.  A headache disability was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is a headache disability 
otherwise related to such service.

5.  A disability manifested by joint pain, stiffness and 
numbness was not manifested during the veteran's active duty 
service or for many years after separation from service, nor 
is a disability manifested by joint pain, stiffness and 
numbness otherwise related to such service.

6.  A sleep disorder was not manifested during the veteran's 
active duty service or for many years after separation from 
service, nor is a sleep disorder otherwise related to such 
service.

7.  A disability manifested by fatigue was not manifested 
during the veteran's active duty service or for many years 
after separation from service, nor was a disability 
manifested by fatigue otherwise related to such service.




CONCLUSIONS OF LAW

1.  Dysthymia was not incurred or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

2.  Service connection for a personality disorder is not 
warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303(c), 
3.310, 4.127 (2005).

3.  A headache disability was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2005).

4.  A disability manifested by joint pain, stiffness and 
numbness was not incurred or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

5.  A sleep disorder was not incurred or aggravated during 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).

6.  A disability manifested by fatigue was not incurred or 
aggravated during the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial rating decision denying the veteran's claims.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In an August 2004 letter, VA informed the appellant of 
the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the August 2004 letter, VA informed the appellant 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from identified private health care providers.  The letter 
also advised the appellant to submit any relevant evidence in 
his possession.  The Board finds that this document fulfilled 
VA's duty to notify, including the duty to notify the veteran 
to submit any pertinent evidence in his possession, and that 
any defect in the timing of such notice constitutes harmless 
error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records and VA medical records.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  As such, there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The Board does note that the RO 
attempted to obtain probative medical evidence in support of 
the veteran's service connection claims by arranging VA 
examinations for the veteran.  However, the veteran failed to 
report to these examinations and failed to show good cause 
for not reporting.  At this point, the Board notes that when 
a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  Thus, there is 
sufficient medical evidence of record to rate the claim and 
the requirements of 38 C.F.R. § 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issue is now ready 
to be considered on the merits.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

It appears that the veteran had service during the Persian 
Gulf War, and it should therefore be noted that service 
connection may also be established for a chronic disability 
manifested by certain signs or symptoms which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2006, and which, 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

After reviewing the evidence of record in light of applicable 
laws and regulations, the Board finds that the preponderance 
of the evidence is against the veteran's claim.

For purposes of this case, the Board notes that personality 
disorders are not disabilities for VA compensation purposes.  
38 C.F.R. § 3.303(c).  Thus, service connection for a 
personality disorder is not warranted.

As for the remaining issues on appeal, the veteran's VA 
treatment records show treatment for dysthymia, multiple 
headache conditions, joint pain and numbness, and complaints 
of fatigue and a sleep disorder.  However, there is no 
medical evidence of record which suggests an etiological 
relationship between the veteran's active duty service and 
any of these disabilities.  Moreover, the Board notes that 
there is no medical evidence showing that these disabilities 
cannot be attributed to a known medical diagnosis.  

As noted above, the RO arranged VA examinations to obtain 
probative medical evidence regarding the veteran's claimed 
disabilities and any possibility of an undiagnosed illness.  
However, the veteran failed to report for such examinations 
and provided no good cause for his failure to report.  As 
such, the claim must be adjudicated on the evidence of 
record.  The current medical evidence of record does not show 
a relationship between the veteran's current disabilities and 
his active duty service.  Thus, there is no basis for 
awarding service connection for any of the claimed 
disabilities on a direct service connection basis.  Moreover, 
the evidence does not show that these disabilities cannot be 
attributed to a known medical diagnosis.  Therefore, there is 
no basis for service connection under an undiagnosed illness 
theory.  In sum, based on the record as it now stands, 
service connection for dysthymia, a personality disorder, a 
disability manifested by headaches, a disability manifested 
by joint pain, stiffness and numbness, a sleep disorder and a 
disability manifested by fatigue is not warranted on any 
basis.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


